Citation Nr: 0413390	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  97-29 501A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hip pain on a 
direct basis.

2.  Entitlement to service connection for hip pain as a 
qualifying chronic disability resulting from an undiagnosed 
or medically unexplained illness.

3.  Entitlement to service connection for disability 
manifested by positive tuberculosis test on a direct basis.

4.  Entitlement to service connection for disability 
manifested by positive tuberculosis test as a qualifying 
chronic disability resulting from an undiagnosed or medically 
unexplained illness.

5.  Entitlement to service connection for fatigue on a direct 
basis.

6.  Entitlement to service connection for fatigue as a 
qualifying chronic disability resulting from an undiagnosed 
or medically unexplained illness.

7.  Entitlement to service connection for joint pain on a 
direct basis.

8.  Entitlement to service connection for joint pain as a 
qualifying chronic disability resulting from an undiagnosed 
or medically unexplained illness.

9.  Entitlement to service connection for memory loss on a 
direct basis.

10.  Entitlement to service connection for memory loss as a 
qualifying chronic disability resulting from an undiagnosed 
or medically unexplained illness.

11.  Entitlement to service connection for a neck disability 
on a direct basis.  

12.  Entitlement to service connection for a neck disability 
as a qualifying chronic disability resulting from an 
undiagnosed or medically unexplained illness.

13.  Entitlement to service connection for prostate 
disability on a direct basis.

14.  Entitlement to service connection for prostate 
disability as a qualifying chronic disability resulting from 
an undiagnosed or medically unexplained illness.

15.  Entitlement to service connection for throat disability 
on a direct basis.

16.  Entitlement to service connection for throat disability 
as a qualifying chronic disability resulting from an 
undiagnosed or medically unexplained illness.

17.  Entitlement to service connection for gastroesophageal 
reflux. 

18.  Entitlement to service connection for low back 
disability, including acquired scoliosis.

19.  Entitlement to service connection for a respiratory 
disability.

20.  Evaluation of cystic acne, rated as 10 percent disabling 
from September 1, 1995.

21.  Evaluation of vascular headaches, rated as 10 percent 
disabling from September 1, 1995.

22.  Evaluation of bilateral pes planus, rated as 
noncompensably disabling from September 1, 1995.

23.  Evaluation of residuals of left wrist fracture with 
tenosynovitis, rated as noncompensably disabling from 
September 1, 1995.

24.  Evaluation of residuals of right clavicle fracture, 
rated as noncompensably disabling from September 1, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1995, which included service in the Southwest Asia 
Theater of operations as a chemical operations specialist.  
See 38 C.F.R. §§ 3.2(i), 3.317(d) (2003).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the RO 
that, among other things, denied the claims of entitlement to 
service connection for the issues listed on the title page.  
The RO also granted claims of entitlement to service 
connection for vascular headaches, residuals of left wrist 
fracture with tenosynovitis, residuals of right clavicle 
fracture, bilateral pes planus, and cystic acne.  The veteran 
was notified of these actions by a letter dated on August 1, 
1997.  The veteran testified at a hearing at the RO in 
October 1997.

The Board also notes that, besides the issues listed above, 
the issue of entitlement to service connection for residuals 
of kidney stones was developed for appellate review following 
the July 1997 rating decision.  Nevertheless, by an October 
1997 rating action, the RO granted service connection for 
this disability.  Accordingly, this issue is not before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997). 

Additionally, the issue of entitlement to service connection 
for residuals of frostbite of the right thumb was developed 
for appellate review following the July 1997 rating decision.  
At his October 1997 hearing at the RO, the veteran expressed 
his desire to withdraw this claim.  Consequently, the Board 
finds that the issue has been withdrawn and is not before the 
Board.  38 C.F.R. §§ 20.200, 20.202, 20.204 (2003).

In February 2003, the veteran and his representative raised 
the issues of entitlement to an increased rating for vascular 
headaches and cystic acne.  These issues are referred to the 
RO for appropriate action.

(The issues numbered 1 through 16 above will be addressed in 
the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a July 1997 rating decision, the RO denied the 
veteran's claims of service connection for gastroesophageal 
reflux, service connection for recurrent low back disability 
to include acquired scoliosis, and service connection for 
respiratory disability.

2.  By a July 1997 rating decision, the RO granted the 
veteran's claims of service connection for vascular headaches 
and cystic acne; a 10 percent rating was assigned for each by 
the July 1997 decision and an October 1997 decision, 
respectively.

3.  By a July 1997 rating decision, the RO granted the 
veteran's claims of service connection for residuals of left 
wrist fracture with tenosynovitis, residuals of right 
clavicle fracture, and bilateral pes planus, and assigned 
each disability a noncompensable evaluation.

4.  Notice of the July 1997 rating decision was mailed to the 
veteran on August 1, 1997.

5.  The veteran submitted a notice of disagreement (NOD) on 
October 9, 1997, expressing his disagreement with the RO's 
denial of service connection for gastroesophageal reflux, low 
back disability to include acquired scoliosis, and a 
respiratory disability; he also disagreed with denials of 
higher evaluations for vascular headaches, residuals of left 
wrist fracture with tenosynovitis, residuals of right 
clavicle fracture, bilateral pes planus, and cystic acne.

6.  Supplemental statements of the case (SSOCs) addressing 
these issues were issued on November 18, 1997, January 8, 
2003, and May 15, 2003.

7.  A substantive appeal setting forth allegations of error 
of fact or law regarding these issues was not received until 
August 1, 2003, when the veteran's representative filed a 
written argument.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the July 
1997 RO decision to the extent that it denied the following:  
service connection for gastroesophageal reflux, service 
connection for low back disability to include acquired 
scoliosis, service connection for respiratory disability, a 
higher evaluation for vascular headaches, a higher evaluation 
for residuals of left wrist fracture with tenosynovitis, a 
higher evaluation for residuals of right clavicle fracture, a 
higher evaluation for bilateral pes planus, and a higher 
evaluation for cystic acne.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(b), 20.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 2002).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider claims of entitlement to 
service connection for gastroesophageal reflux, service 
connection for low back disability to include acquired 
scoliosis, and service connection for respiratory condition, 
as well claims for higher evaluations for vascular headaches, 
residuals of left wrist fracture with tenosynovitis, 
residuals of right clavicle fracture, bilateral pes planus, 
and cystic acne, which were addressed in a July 1997 rating 
decision.

An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201 (2003).  The substantive appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered 
timely, the substantive appeal must be filed within 60 days 
from the date that the AOJ mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever is later.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
is "statutorily barred" from appealing.  Roy v. Brown, 
5 Vet. App. 554, 556 (1993).  Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a SSOC to perfect an appeal, even if the 
additional 60-day period would extend the expiration of the 
original appeal period.  VAOPGCPREC 9-97 (Feb. 11, 1997); 
38 C.F.R. § 20.302 (2003).  

Moreover, even if a VA Form 9 is submitted, it must be 
properly completed.  38 C.F.R. § 20.202.  As noted above, it 
"should set out specific arguments relating to errors of 
fact or law made by the AOJ in reaching the determination, or 
determinations, being appealed."  Id; see also 38 U.S.C.A. 
§ 7105(d)(3) (West 2002).  

In the veteran's case, by a July 1997 rating action, the RO, 
in pertinent part, denied claims of entitlement to service 
connection for gastroesophageal reflux, service connection 
for low back disability to include acquired scoliosis, and 
service connection for a respiratory disability.  The RO also 
granted claims of service connection for vascular headaches, 
residuals of left wrist fracture with tenosynovitis, 
residuals of right clavicle fracture, bilateral pes planus, 
and cystic acne.  In a letter dated on August 1, 1997, the RO 
notified the veteran of these determinations.  Thereafter, 
the veteran submitted a VA Form 9, which the RO construed as 
a NOD, on October 9, 1997.  The RO thereafter mailed the 
veteran SSOCs with respect to these issues on November 18, 
1997, January 8, 2003, and May 15, 2003.  A substantive 
appeal from the veteran or his representative setting forth 
allegations of error of fact or law was not received until 
August 1, 2003, when the veteran's representative filed a 
written argument, which was well after the time period for 
filing a substantive appeal had passed.  Specifically, the 
August 1, 2003 written statement was received more than 60 
days after the November 18, 1997, January 8, 2003, or May 15, 
2003 SSOC was mailed to the veteran.  Additionally, the 
record does not show that VA ever received a request from the 
veteran or his representative for more time to file a 
substantive appeal.  38 C.F.R. § 20.303 (2003) (request for 
an extension must be made within the time period for filing 
the substantive appeal).

Given that the notice of the July 1997 decision was mailed to 
the veteran on August 1, 1997, the veteran had from August 1, 
1997, until August 1, 1998 (the end of the one-year period 
that began on the day the RO mailed the August 1, 1997 
notice) to file a NOD.  He did so in October 1997.  
Thereafter, a statement of the case was issued in November 
1997, in January 2003 and in May 2003.  However, no writing 
constituting a substantive appeal or request for extension 
was received in a timely manner.  See VAOPGCPREC 9-97 (Feb. 
11, 1997).  Even if the time period allowed for filing a 
substantive appeal is extended to 60 days beyond issuance of 
the most recent supplemental statement of the case, the 
record shows that the veteran did not file an appeal within 
that time.  It was not until August 2003, that a document was 
filed that could be construed as a substantive appeal of 
these issues.  (The veteran's representative filed an August 
1, 2003, statement in lieu of a VA Form 646 that addressed 
the issues.)  This was more than 60 days beyond the issuance 
of the May 15, 2003, supplemental statement of the case.  

Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
VA General Counsel indicated that the veteran should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness and adequacy of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Consequently, in a letter to 
the veteran, on December 16, 2003, the Board notified the 
veteran of the Board's intent to consider the timeliness of 
the substantive appeal as to the issues of service connection 
for gastroesophageal reflux, service connection for low back 
disability to include acquired scoliosis, and service 
connection for respiratory disability, as well claims for 
higher evaluations for vascular headaches, residuals of left 
wrist fracture with tenosynovitis, residuals of right 
clavicle fracture, bilateral pes planus, and cystic acne.  
The Board also furnished the veteran with a summary of the 
laws and regulations applicable to the proper filing of 
appeals including those pertaining to the issues of 
timeliness and adequacy of the substantive appeal.  See 38 
C.F.R. §§ 20.202, 20.204, and 20.302.  The Board noted that 
the veteran and his representative had 60 days from the date 
the letter was mailed to present written argument, present 
additional evidence relevant to jurisdiction, or to request a 
hearing to present oral argument on the question of 
timeliness and adequacy of the appeal.  The Board also 
informed the veteran that, if no response was received from 
the veteran or his representative by the end of the 60-day 
period, the Board would assume that no argument or evidence 
was being submitted, and that a hearing was not being 
requested.  The record indicates neither the veteran nor his 
representative submitted a response to the Board's letter.  

Accordingly, because the veteran did not file either a 
substantive appeal within the statutory time period or a 
request for an extension of time to do so, he is statutorily 
barred from appealing the July 1997 denial of claims of 
entitlement to service connection for gastroesophageal 
reflux, service connection for low back disability to include 
acquired scoliosis, and service connection for respiratory 
disability, as well claims for higher evaluations for 
vascular headaches, residuals of left wrist fracture with 
tenosynovitis, residuals of right clavicle fracture, 
bilateral pes planus, and cystic acne.  The Board does not 
have jurisdiction to consider those claims.  38 C.F.R. 
§ 20.200; Roy, supra.


ORDER

The appeal of entitlement to service connection for 
gastroesophageal reflux, service connection for low back 
disability to include acquired scoliosis, and service 
connection for respiratory disability is dismissed.  The 
appeal for higher evaluations for vascular headaches, 
residuals of left wrist fracture with tenosynovitis, 
residuals of right clavicle fracture, bilateral pes planus, 
and cystic acne is dismissed.  


REMAND

The Board finds that further development of the medical 
opinion evidence relative to the remaining claims is 
appropriate and necessitates a remand.  In this case, the 
veteran reported having had numerous symptoms since serving 
on active duty during the Persian Gulf War, and claims that 
he now suffers from hip pain, disability manifested by 
positive tuberculosis test, fatigue, joint pain, memory loss, 
neck disability, prostate problems, and throat problems that 
are manifestations of chronic disabilities that began during 
military service or are the result of undiagnosed illness or 
medically unexplained illness.  

Despite the fact that several VA examinations have been 
conducted, the Board finds that the VA examination reports of 
record are inadequate to decide the veteran's claims.  This 
is so because it remains unclear whether the veteran has the 
following symptoms or disabilities that are related to 
military service, or represent a chronic disability resulting 
from an undiagnosed illness or chronic multi-symptom illness:  
hip pain, disability manifested by positive tuberculosis 
test, fatigue, joint pain, memory loss, neck disability, 
prostate problems, and throat problems.  It also remains 
unclear whether any symptoms experienced by the veteran could 
be a part of an already service-connected disability such as 
bilateral pes planus, cystic acne, residuals of fracture of 
the right clavicle, residuals of left wrist fracture with 
tenosynovitis, residuals of kidney stones, or vascular 
headaches.  

In the instant case, the Board finds that a VA medical 
opinion would be helpful to clarify the nature and etiology 
of the veteran's claimed symptoms and disabilities, and would 
be instructive with regard to the appropriate disposition of 
these claims.  Therefore, a remand is required to obtain one.  
38 C.F.R. § 19.9 (2003).

These issues are accordingly REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should be 
specifically told of what is yet required 
of him to substantiate his claims for 
service connection, and of the 
information or evidence that VA will yet 
obtain with respect to his claims.  
38 C.F.R. § 3.159 (2003).  He should be 
specifically informed that he should 
submit any evidence in his possession 
that pertains to the claims remaining on 
appeal.  Id.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for hip pain, disability manifested by 
positive tuberculosis test, fatigue, 
joint pain, memory loss, neck disability, 
prostate problems, or throat problems 
from August 1995 to the present.  The RO 
should ensure that all pertinent records 
of private or VA treatment are procured 
for review.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  Thereafter, the RO should schedule 
the veteran for VA ear, nose and throat 
(ENT), genitourinary, neurological, and 
orthopedic examinations to determine the 
nature and etiology of any hip pain, 
fatigue, joint pain, memory loss, neck 
disability, prostate problems, and throat 
problems.  An examination to address 
whether the veteran experiences any 
diagnosed disability or undiagnosed 
disability manifested by a positive 
tuberculosis test should also be 
conducted.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
examiners.  The examination reports are 
to reflect that such a review of the 
claims file was made.  A purpose of the 
examinations is to determine whether the 
veteran has hip pain, disability 
manifested by positive tuberculosis test, 
fatigue, joint pain, memory loss, neck 
disability, prostate problems, or throat 
problems and, if so, whether any such 
disability(ies) cannot be attributed to 
any known clinical diagnosis, or whether 
any such problem originated in, or is 
otherwise traceable to, military service.

(a)	The examiners should note and detail 
all reported symptoms related hip 
pain, disability manifested by 
positive tuberculosis test, fatigue, 
joint pain, memory loss, neck 
disability, prostate problems, and 
throat problems.  The examiners should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to each 
claimed symptom, and indicate what 
precipitates and what relieves it.  If 
additional examination is deemed 
warranted by other specialists in 
order to ascertain the nature or 
etiology of the symptoms, this 
development should be conducted. 

(b)	The examiner(s) should expressly 
state whether there are clinical, 
objective indications that the veteran 
is suffering from symptoms relative to 
the hips, disability manifested by 
positive tuberculosis test, fatigue, 
the joints, memory loss, neck 
disability, prostate problems, or 
throat problems.

(c)	If there are objective indications 
that the veteran is suffering from 
symptoms, the examiner(s) must 
determine whether these symptoms can 
be attributed to any known clinical 
diagnosis; to a chronic multi-symptom 
illness, such as chronic fatigue 
syndrome, irritable bowel syndrome, or 
fibromyalgia, for example; or is a 
symptom of an already service-
connected disability including 
bilateral pes planus, cystic acne, 
residuals of fracture of the right 
clavicle, residuals of left wrist 
fracture with tenosynovitis, residuals 
of kidney stones, or vascular 
headaches.  For each diagnosed 
condition, the examiner(s) should 
provide an opinion as to the medical 
probabilities that the condition is 
attributable to the veteran's period 
of military service.  For those 
symptoms and conditions that cannot be 
attributed to a known clinical 
diagnosis or chronic multi-symptom 
illness, the examiner(s) should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Persian Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred since the veteran's departure 
from service during the Persian Gulf 
War.

4.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

6.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claims.  If any benefit sought is 
denied, a SSOC should be issued.  The 
SSOC should contain, among other things, 
a summary of the evidence received since 
the last SSOC was issued.  38 C.F.R. 
§ 19.31 (2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



